Case: 4:18-cv-01677-SRC Doc. #: 92 Filed: 04/21/21 Page: 1 of 1 PageID #: 1712




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 RASHEEN ALDRIDGE,                             )
                                               )
        Plaintiff(s),                          )
                                               )
        vs.                                    )       Case No. 4:18-cv-01677-SRC
                                               )
 CITY OF SAINT LOUIS, MISSOURI,                )
 et al.,                                       )
                                               )
        Defendant(s).

                                    Memorandum and Order

       With Defendant William Olsten’s parallel criminal trial having concluded, see Doc. 91,

the Court lifts its prior order staying the proceedings with respect to Defendant Olsten. See Doc.

69. The Court expects Olsten to fully participate in all aspects of the case, including alternative

dispute resolution. All deadlines set forth in the Fourth Amended Case Management Order, Doc.

90, remain in effect and the Court expects all parties to work cooperatively to comply with all

deadlines.



        So Ordered this 21st day of April 2021.




                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE




                                                   1
